Case 6:19-cv-02428-CEM-DCI Document 1 Filed 12/27/19 Page 1 of 8 PagelD 1

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION
JOE MANSFIELD, on behalf of himself
and on behalf of all others
similarly situated,
Plaintiff,
v. CASE NO.:
SPIRIT SCAFFOLDING, LLC,

Defendant.
/

COMPLAINT AND DEMAND FOR JURY TRIAL

Plaintiff, JOE MANSFIELD (“Plaintiff”), by and through undersigned counsel, on behalf
of himself and on behalf of all others similarly situated, brings this action against Defendant,
SPIRIT SCAFFOLDING, LLC (“Defendant”), and in support of his claims states as follows:

JURISDICTION AND VENUE

hs This is an action for damages under the Fair Labor Standards Act (“FLSA”), 29
U.S.C. § 201 et seq., for failure to pay overtime wages under 29 U.S.C. § 215(a)(3). This
Complaint is filed as a collective action under 29 U.S.C. § 216(b).

2. This Court has subject matter jurisdiction under 28 U.S.C. § 1331 and 29 U.S.C. §
201 et seq.

3. Venue is proper in the Middle District of Florida, because all of the events giving
rise to these claims occurred in Orange County, Florida.

PARTIES

4. Plaintiff ‘s a resident of Orange County, Florida.
Case 6:19-cv-02428-CEM-DCI Document 1 Filed 12/27/19 Page 2 of 8 PagelD 2

5. Defendant SPIRIT SCAFFOLDING, LLC operates a scaffolding rental company
in Winter Garden, in Orange County, Florida.

GENERAL ALLEGATIONS

6. Plaintiff aas satisfied all conditions precedent, or they have been waived.
Ti Plaintiff has hired the undersigned attorneys and agreed to pay them a fee.
8. Plaintiff requests a jury trial for all issues so triable.

9. At all times material hereto, Named Plaintiff JOE MANSFIELD was employed
by Defendant as a scaffold erector.

10. The putative class of similarly situated employees consists of all other erectors
employed by Defendant within the last three years. These similarly situated persons will be
referred to as “Members of the Class” or “the Class.”

11. At all times material hereto, Plaintiff and Members of the Class were “engaged in
the production of goods” for commerce within the meaning of Sections 6 and 7 of the FLSA, and
as such were subject to the individual coverage of the FLSA.

12. At all times material hereto, Plaintiff and Members of the Class were
“employees” of Defendant SPIRIT SCAFFOLDING, LLC within the meaning of the FLSA.

13. At all times material hereto, Defendant SPIRIT SCAFFOLDING, LLC was an
“employer” within the meaning of the FLSA, 29 U.S.C. § 203(d).

14. Defendant SPIRIT SCAFFOLDING, LLC continues to be an “employer” within
the meaning of the FLSA.

15. At all times material hereto, Defendant SPIRIT SCAFFOLDING, LLC was and
continues to be an enterprise covered by the FLSA, as defined under 29 U.S.C. §§ 203(r) and

203(s).
Case 6:19-cv-02428-CEM-DCI Document1 Filed 12/27/19 Page 3 of 8 PagelD 3

16. At all times relevant to this action, Defendant SPIRIT SCAFFOLDING, LLC
engaged in interstate commerce within the meaning of the FLSA, 29 U.S.C. § 203(s).

17. At all times relevant to this action, the annual gross sales volume of Defendant
SPIRIT SCAFFOLDING, LLC exceeded $500,000 per year.

18. At all times material hereto, the work performed by Plaintiff and Members of the
Class was directly essential to the business performed by Defendant.

FACTS

19. Named Plaintiff Joe Mansfield began working for Defendant as a scaffold erector
in August 2017, and he worked in this capacity until September 2019.

20. At various times material hereto, Plaintiff and the Class worked hours in excess of
forty (40) hours within a work week for Defendant, and they were entitled to be compensated for
these overtime hours at a rate equal to one and one-half times their individual regular hourly
rates,

21, Defendant failed to pay Plaintiff and Members of the Class an overtime premium
for all of the overtime hours that they worked, in violation of the FLSA.

22. __ By failing to accurately record, report, and/or preserve records of hours worked
by Plaintiff and Members of the Class, Defendant has failed to make, keep, and preserve records
with respect to each of its employees in a manner sufficient to determine their wages, hours, and
other conditions of employment, including Defendant’s employment practices, in violation of the
FLSA, 29 U.S.C. § 201 et seq.

23. On or about September 16, 2019, Plaintiff requested to be paid an overtime rate in
accordance with the FLSA.

24. On or about September 17, 2019, Defendant terminated Plaintiff's employment.
Case 6:19-cv-02428-CEM-DCI Document 1 Filed 12/27/19 Page 4 of 8 PagelD 4

25. Defendant retaliated against Plaintiff for pursuing his rights under the FMLA.

26. Defendant’s actions were willful, and showed reckless disregard for the
provisions of the FLSA.

COLLECTIVE ACTION ALLEGATIONS

27. Plaintiff brings this case as an “opt-in” collective action on behalf of similarly
situated employees of Defendant (the “Class”) pursuant to 29 U.S.C. § 216(b). The Class is
composed of erectors whom Defendant failed to compensate for all overtime hours worked in
accordance with the FLSA.

28. Therefore, Notice is properly sent to: “All erectors whom Defendant failed to
compensate for all of the overtime hours that they worked from August 2017 to the present.”

29. The total number and identities of the Class members may be determined from the
records of Defendant, and the Class may easily and quickly be notified of the pendency of this
action.

30. Plaintiff is similar to the Class because he and the Class have been unlawfully
denied full payment of their overtime wages as mandated by the FLSA.

31. Plaintiff's experience with Defendant’s payroll practices is typical of the
experiences of the Class.

32 Defendant’s failure to pay all overtime wages due at the rates required by the
personal circumstances of the named Plaintiff or of the Class is common to the Class.

33. Overall, Plaintiff's experience as a scaffold erector who worked for Defendant is
typical of that of the Class.

34. Specific job titles or job duties of the Class do not prevent collective treatment.
Case 6:19-cv-02428-CEM-DCI Document 1 Filed 12/27/19 Page 5 of 8 PagelD5

35. Although the issues of damages can be individual in character, there remains a
common nucleus of operative facts concerning Defendant’s liability under the FLSA in this case.
COUNT I- FLSA OVERTIME VIOLATIONS

36. Plaintiff realleges and readopts the allegations of Paragraphs | through 26 of this
Complaint, as fully set forth herein. Plaintiff brings this action on behalf of himself and all other
similarly situated employees in accordance with 29 U.S.C. § 216(b). Plaintiff anticipates that as
this case proceeds, other individuals will sign consent forms and join this collective action as
plaintiffs.

Si. During the statutory period, Plaintiff and the Class worked overtime hours while
employed by Defendant, and they were not properly compensated for all of these hours under the
FLSA.

38. Defendant failed to compensate Plaintiff and the Class for all of the overtime
hours that Plaintiff and the Class worked.

39: The Members of the Class are similarly situated because they were all employed
as erectors by Defendant, were compensated in the same manner, and were all subject to
Defendant’s common policy and practice of failing to pay its erectors for all of the overtime
hours that they worked in accordance with the FLSA.

40. This reckless practice violates the provisions of the FLSA, specifically 29 U.S.C.
§ 207(a)(1). As a result, Plaintiff and the Members of the Class who have opted into this action
are each entitled to an amount equal to their unpaid overtime wages as liquidated damages.

41, All of the foregoing conduct, as alleged, constitutes a willful violation of the
FLSA, within the meaning of 29 U.S.C. § 255(a).

42. As a result of the foregoing, Plaintiff and the Class have suffered damages.
Case 6:19-cv-02428-CEM-DCI Document 1 Filed 12/27/19 Page 6 of 8 PagelD 6

WHEREFORE, Plaintiff and all similarly situated employees who join this collective

action demand:

(a)

(b)

(c)

(d)

(e)

(f)

(g)

Designation of this action as a collective action on behalf of the Plaintiff
and the prospective Class that he seeks to represent, in accordance with
the FLSA:

Prompt issuance of notice pursuant to 29 U.S.C. § 216(b) to all similarly
situated members of the FLSA putative class, apprising them of the
pendency of this action and permitting them to assert timely FLSA claims
in this action by filing individual consent to sue forms pursuant to 29
U.S.C. § 216(b);

Equitable tolling of the statute of limitations from the date of the filing of
this complaint until the expiration of the deadline for filing consent to sue
forms under 29 U.S.C. § 216(b);

Leave to add additional plaintiffs by motion, the filing of written consent
forms, or any other method approved by this Court;

Judgment against Defendant for an amount equal to the unpaid overtime
wages of Plaintiff and of opt-in Members of the Class at the applicable
overtime rate;

A declaratory judgment stating that the practices complained of herein are
unlawful under the FLSA;

Judgment against Defendant for an amount equal to the unpaid back
wages of Plaintiff and of opt-in Members of the Class at the applicable

overtime rate as liquidated damages;
Case 6:19-cv-02428-CEM-DCI Document 1 Filed 12/27/19 Page 7 of 8 PagelD 7

(h) Judgment against Defendant, stating that its violations of the FLSA were
willful;

(i) To the extent liquidated damages are not awarded, an award of
prejudgment interest:

(j) All costs and attorney’s fees incurred in prosecuting these claims; and

(k) For such further relief as this Court deems just and equitable.

COUNT II - FLSA RETALIATION
(PLAINTIFF JOE MANSFIELD ONLY)

43. Plaintiff realleges and readopts the allegations of paragraphs | through 26 of this
Complaint, as though fully set forth herein.
44, By complaining about his unpaid overtime wages, Plaintiff engaged in protected
activity under the FLSA.
45. By terminating Plaintiff's employment, Defendant retaliated against Plaintiff for
engaging in protected activity under the FLSA.
46. The foregoing conduct, as alleged, constitutes a willful violation of the FLSA,
within the meaning of 29 U.S.C. § 255(a).
47. Plaintiff was injured by Defendant’s violations of the FLSA.
WHEREFORE, Plaintiff demands:
(a) A jury trial on all issues so triable;
(b) That process issue and that this Court take jurisdiction over the case;
(c) That this Court enter a judgment, stating that Defendant retaliated against
Plaintiff in violation of the FLSA;

(d) Compensation for lost wages, benefits, and other remuneration;
Case 6:19-cv-02428-CEM-DCI Document 1 Filed 12/27/19 Page 8 of 8 PagelD 8

(e) Compensatory damages, including emotional distress, allowable at law;
and
(f) For such further relief as this Court deems just and equitable
JURY TRIAL DEMAND
Plaintiff demands trial by jury as to all issues so triable.
Dated this 1 de, of December, 2019.

Respectfully submitted,

Mal | A—

CHRISTOPHER J. SABA
Florida Bar Number: 0092016
WENZEL FENTON CABASSA, P.A.
1110 North Florida Avenue, Suite 300
Tampa, Florida 33602

Main Number: 813-224-0431
Direct Dial: 813-321-4086
Facsimile: 813-229-8712

Email: csaba@wfclaw.com
Email: tsoriano@wfclaw.com
Attorneys for Plaintiff
